The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 11 September  2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 112(b) as indefinite.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-8, 10-12-20 are rejected under 35 U.S.C. 103 as unpatentable.
There is no art rejection for claims 9, 13.

Claim Rejections - 35 USC § 112

112(b) Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, 10, 16,  “providing a metric of uncertainty associated with at least one of the analysis engine”, “one of the analysis engine”, it is not clear what whether “analysis engine” is single or plural (with “one of …”, it should be plural grammatically), or if “analysis engine” refer to “an analysis engine” stated earlier, the claim is therefore indefinite.  is “relatedness” and “biasedness”?  the specification does not provide limiting description to determine the scope of this limitation, the claim is therefore indefinite.  For the purpose of applying prior art, “one of the analysis engine” is construed to be “the analysis engine”.
Regarding claim 10, “updating at least one of the analysis engine”, “one of the analysis engine”, it is not clear what whether “analysis engine” is single or plural (with “one of …”, it should be plural grammatically), or if “analysis engine” refer to “an analysis engine” stated earlier, the claim is therefore indefinite.  is “relatedness” and “biasedness”?  the specification does not provide limiting description to determine the scope of this limitation, the claim is therefore indefinite.  For the purpose of applying prior art, “one of the analysis engine” is construed to be “the analysis engine”.
Regarding claim 16, “providing a metric of uncertainty associated with at least one of the analysis engine”, “one of the analysis engine”, it is not clear what whether “analysis engine” is single or plural (with “one of …”, it should be plural grammatically), or if “analysis engine” refer to “an analysis engine” stated earlier, the claim is therefore indefinite.  is “relatedness” and “biasedness”?  the specification does not provide limiting description to determine the scope of this limitation, the claim is therefore indefinite.  For the purpose of applying prior art, “one of the analysis engine” is construed to be “the analysis engine”.
Regarding claims 2-9 / 11-15 / 17-20, which depend on above rejected claim 1 / 10 / 16, are rejected for the same reason. 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 16, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 16, in part, recites 
 “… providing a metric of uncertainty associated with at least one of the analysis engine 10and the data to be diagnosed by processing the data to be diagnosed with the diagnosis engine, the metric of uncertainty indicating a level of certainty for a prediction result obtained by processing the data to be diagnosed with the analysis engine” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “determining”, “providing”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical data model builder could collect information and analyzing data model to construct / diagnose / optimize data analysis models), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 16 recites the additional element: (a) using generic computer elements (like processing unit coupled with memory); (b) “acquiring, by the recommendation server, an indication of a plurality of user-item interactions …” (insignificant extra solution activity, MPEP 2106(g)). For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 16 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and database(s) and data input/output is WURC and insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-9 / 17-20 are dependent on claim 1 / 16 and include all the limitations of claim 1 / 16. Therefore, claims 2-9 / 17-20 recite the same abstract ideas. 
With regards to claims 2-9 / 17-20, the claim recites further limitations on data analysis and model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
(Independent Claims) With regards to claim 10, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 10, in part, recites 
 “… receiving, from the diagnosis system, a metric of uncertainty associated with at least one of the analysis engine and the data to be diagnosed, the metric of uncertainty indicating aOur Ref: EIF192511 level of certainty for a prediction result obtained by processing the data to be diagnosed with the analysis engine; and updating at least one of the analysis engine and the data to be diagnosed based on the metric of uncertainty” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “receiving”, “updating”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical data model builder could collect information and analyzing data model to construct / diagnose / optimize data analysis models), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 10 recites the additional element: (a) using generic computer elements (like processing unit coupled with memory); (b) “providing a diagnosis system with information about an analysis engine of the data analysis system and data to be diagnosed, the data to be diagnosed being associated with the analysis engine and comprising at least one of training data and prediction data for the 25analysis engine …” (insignificant extra solution activity, MPEP 2106(g)). For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 16 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and database(s) and data input/output is WURC and insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 11-15 are dependent on claim 10 and include all the limitations of claim 10. Therefore, claims 11-15 recite the same abstract ideas. 
With regards to claims 11-15, the claim recites further limitations on data analysis and model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 10, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al., “Dropout as a Bayesian Approximation: Representing Model Uncertainty in Deep Learning”, Proceedings of the 33rd International Conference on Machine Learning, New York, NY, USA 2016 [hereafter Gal] in view of Nikovski, et al., US-PGPUB NO.20160246277A1 [hereafter Nikovski].

With regards to claim 1, Gal teaches 
“A method for diagnosing a data analysis system, comprising: obtaining information about an analysis engine in a data analysis system to be diagnosed and data to be diagnosed, the data to be diagnosed being associated with the 5analysis engine and comprising at least one of training data and prediction data for the analysis engine (Gal, Figure.2, 

    PNG
    media_image1.png
    460
    922
    media_image1.png
    Greyscale

5. Experiments, ‘results are shown in figure 2. The model is trained on the training data … and tested on the entire dataset.  Fig.2c shows the results of the same network as in fig.2a, but with MC dropout used to evaluate the predictive mean and uncertainty for the training data and test data’) …. ; and providing a metric of uncertainty associated with at least one of the analysis engine 10and the data to be diagnosed by processing the data to be diagnosed with the diagnosis engine, the metric of uncertainty indicating a level of certainty for a prediction result obtained by processing the data to be diagnosed with the analysis engine (Gal, 4. Obtaining Model Uncertainty, 

    PNG
    media_image2.png
    144
    450
    media_image2.png
    Greyscale

)”.
Gal does not explicitly detail “determining a diagnosis engine corresponding to the analysis engine based on the received information”.
However Nikovski teaches “determining a diagnosis engine corresponding to the analysis engine based on the received information (Nikovski, FIG.2A, 

    PNG
    media_image3.png
    628
    800
    media_image3.png
    Greyscale

[0039], ‘In some embodiments, the model of the machine includes a nominal model 202 and an uncertainty model 203 defining a range of values for at least one parameter of the model 112 and/or the nominal model 202’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Gal and Nikovski before him or her, to modify the model uncertainty calculation process of Gal to include data analysis model evaluation module as shown in Nikovski.   
The motivation for doing so would have been for controlling a prediction machine under uncertainty (Nikovski, Abstract). 

With regards to claim 4, Gal in view of Nikovski teaches 
“The method of claim 1, wherein the data to be diagnosed comprising both the training data and the prediction data, and wherein providing the metric of uncertainty comprises: 5determining a total metric of uncertainty for the diagnosis engine by processing the data to be diagnosed with the diagnosis engine; and providing, based on the total metric of uncertainty, at least one of the following: 
a metric of model uncertainty, a metric of data uncertainty, and a metric of distribution uncertainty, 
10wherein the metric of model uncertainty at least indicates an impact of a fitting degree between complexity of the analysis engine and a scale of the data to be diagnosed on performance of the analysis engine, the metric of data uncertainty at least indicates an impact of a quality of the data to be diagnosed on performance of the analysis engine, and 15the metric of distribution uncertainty at least indicates an impact of a matching degree between a distribution of the prediction data and a distribution of the training data on performance of the analysis engine (Gal, 1. Figure 1-3, Introduction, ‘We develop tools for representing model uncertainty of existing dropout NNs’, and 4. Obtaining Model Uncertainty, ‘We will perform moment-matching and estimate the first two moments of the predictive distribution empirically’,  ‘To estimate the predictive mean and predictive uncertainty, we simply collect the results of stochastic forward passes through  the model’, ).”

With regards to claim 7, Gal in view of Nikovski teaches 
“The method of claim 1”
Gal does not explicitly detail “further comprising: providing an indication of adjusting the at least one of the analysis engine and the data to be diagnosed”.
However Nikovski teaches “further comprising: providing an indication of adjusting the at least one of the analysis engine and the data to be diagnosed (Nikovski, FIG.2A, FIG.2B, ‘Adjust the current machine model’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Gal and Nikovski before him or her, to modify the model uncertainty calculation process of Gal to include data adjusting data analysis engine as shown in Nikovski.   
The motivation for doing so would have been for controlling a prediction machine under uncertainty (Nikovski, Abstract). 

With regards to claim 10, Gal teaches 
“A method for optimizing a data analysis system, comprising: providing a diagnosis system with information about an analysis engine of the data analysis system and data to be diagnosed, the data to be diagnosed being associated with the analysis engine and comprising at least one of training data and prediction data for the 25analysis engine; receiving, from the diagnosis system, a metric of uncertainty associated with at least one of the analysis engine and the data to be diagnosed, the metric of uncertainty indicating a 27Your Ref: C30-0661CN Our Ref: EIF192511 level of certainty for a prediction result obtained by processing the data to be diagnosed with the analysis engine (Gal, Figure.2, 

    PNG
    media_image1.png
    460
    922
    media_image1.png
    Greyscale

5. Experiments, ‘results are shown in figure 2. The model is trained on the training data … and tested on the entire dataset.  Fig.2c shows the results of the same network as in fig.2a, but with MC dropout used to evaluate the predictive mean and uncertainty for the training data and test data’) ….”.
Gal does not explicitly detail “and updating at least one of the analysis engine and the data to be diagnosed based on the metric of uncertainty”.
However Nikovski teaches “updating at least one of the analysis engine and the data to be diagnosed based on the metric of uncertainty (Nikovski, FIG.2A, FIG.2B, 

    PNG
    media_image3.png
    628
    800
    media_image3.png
    Greyscale

[0040], ‘update the current model iteratively until the current model is in line with the observed machine motion’, [0048], ‘the method updates 230 the set of triples of data points based on the current state …’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Gal and Nikovski before him or her, to modify the model uncertainty calculation process of Gal to include updating model and data as shown in Nikovski.   
The motivation for doing so would have been for controlling a prediction machine under uncertainty (Nikovski, Abstract). 

Claims 16, 19 are substantially similar to claims 1, 4, 7, 10. The arguments as given above for claims 1, 4, 7, 10 are applied, mutatis mutandis, to claims 16, 19, therefore the rejection of claims 1, 4, 7, 10 are applied accordingly.

The combined teaching described above will be referred as Gal + Nikovski hereafter.

Claims 2-3, 5-6, 8, 11, 14, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al., “Dropout as a Bayesian Approximation: Representing Model Uncertainty in Deep Learning”, Proceedings of the 33rd International Conference on Machine Learning, New York, NY, USA 2016 [hereafter Gal] in view of Nikovski, et al., US-PGPUB NO.20160246277A1 [hereafter Nikovski] and Bernieri et al., “A Neural Network Approach for Identification and Fault Diagnosis on Dynamic Systems”, IEEE Transactions on Instrumentation and Measurement, Vol.,43, No.6, December 1994 [hereafter Bernieri].

With regards to claim 2, Gal + Nikovski teaches 
“The method of claim 1, wherein determining a diagnosis engine corresponding to 15the analysis engine based on the information comprises: 
in response to the information indicating that the analysis engine comprises a neural network module, constructing the neural network module based on the information (Gal, 5.2. Model Uncertainty in Classification Tasks, ‘To assess model classification confidence in realistic example we test convolutional neural network trained on the full MNIST dataset’); updating the neural network module with probabilistic inference, to obtain a probabilistic neural network module (Gal, Figure 4, 5.2. Model Uncertainty in Classification Tasks, ‘We evaluated the trained model on a continuously rotated image of digit 1 (shown on the X axis of fig.4) … Model uncertainty in such cases can be quantified by looking at the entropy or variation ratios of model prediction’,

    PNG
    media_image4.png
    389
    917
    media_image4.png
    Greyscale

) ….”.
Gal + Nikovski does not explicitly detail “and 20constructing the diagnosis engine to include the obtained probabilistic neural network module”.
However Bernieri teaches “and 20constructing the diagnosis engine to include the obtained probabilistic neural network module (Bernieri, FIG.4, 

    PNG
    media_image5.png
    673
    416
    media_image5.png
    Greyscale


B. “Neural” Parameter Estimation for Fault Diagnosis)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Gal + Nikovski and Bernieri before him or her, to modify the model uncertainty calculation process of Gal + Nikovski to include neural network model for diagnosis as shown in Bernieri.   
The motivation for doing so would have been for system identification and fault diagnosis (Bernieri, Abstract). 

With regards to claim 3, Gal + Nikovski teaches 
“The method of claim 2”
Gal + Nikovski does not explicitly detail “wherein determining a diagnosis engine corresponding to the analysis engine based on the information comprises: 25in response to the information indicating that the analysis engine fails to include a neural network module, constructing the diagnosis engine to include a pre-configured probabilistic neural network module”.
However Bernieri teaches “wherein determining a diagnosis engine corresponding to the analysis engine based on the information comprises: 25in response to the information indicating that the analysis engine fails to include a neural network module, constructing the diagnosis engine to include a pre-configured probabilistic neural network module (Bernieri, FIG.5, 

    PNG
    media_image6.png
    581
    443
    media_image6.png
    Greyscale

B. “Neural” Parameter Estimation for Fault Diagnosis, C. “Neural” ON-Line Parameter Estimation)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Gal + Nikovski and Bernieri before him or her, to modify the model uncertainty calculation process of Gal + Nikovski to include neural network model for diagnosis as shown in Bernieri.   
The motivation for doing so would have been for system identification and fault diagnosis (Bernieri, Abstract). 

With regards to claim 5, Gal + Nikovski teaches 
“The method of claim 1, wherein an input of the diagnosis engine comprises a 20plurality of data items, the plurality of data items being associated with different features, respectively, and wherein providing the metric of uncertainty (Gal, Figure 4, 5.2. Model Uncertainty in Classification Tasks, ‘We evaluated the trained model on a continuously rotated image of digit 1 (shown on the X axis of fig.4) … Model uncertainty in such cases can be quantified by looking at the entropy or variation ratios of model prediction’,

    PNG
    media_image4.png
    389
    917
    media_image4.png
    Greyscale

) …”.
Gal + Nikovski does not explicitly detail “ … comprises: determining, based on the metric of uncertainty, a contribution of at least one of the plurality of data items to the metric of uncertainty”.
However Bernieri teaches “determining, based on the metric of uncertainty, a contribution of at least one of the plurality of data items to the metric of uncertainty (Bernieri, FIG.4, FIG.8, IV .Experimental Results

    PNG
    media_image7.png
    391
    414
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    518
    414
    media_image8.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Gal + Nikovski and Bernieri before him or her, to modify the model uncertainty calculation process of Gal + Nikovski to include calculating uncertainty as shown in Bernieri.   
The motivation for doing so would have been for system identification and fault diagnosis (Bernieri, Abstract). 

With regards to claim 6, Gal + Nikovski teaches 
“The method of claim 5”
Gal + Nikovski does not explicitly detail “further comprising: providing, based on the contribution, an indication of adjusting at least one of the plurality of data items”.
However Bernieri teaches “further comprising: providing, based on the contribution, an indication of adjusting at least one of the plurality of data items (Bernieri, FIG.2, II. An Overview of Artificial Neural Networks, 

    PNG
    media_image9.png
    158
    396
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    318
    391
    media_image10.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Gal + Nikovski and Bernieri before him or her, to modify the model uncertainty calculation process of Gal + Nikovski to include adjusting items in model as shown in Bernieri.   
The motivation for doing so would have been for system identification and fault diagnosis (Bernieri, Abstract). 

With regards to claim 8, Gal + Nikovski teaches 
“The method of claim 7”
Gal + Nikovski does not explicitly detail “wherein providing an indication of adjusting the at least one of the analysis engine and the data to be diagnosed comprises: providing the indication in response to the metric of uncertainty being greater than a predetermined threshold”.
However Bernieri teaches “wherein providing an indication of adjusting the at least one of the analysis engine and the data to be diagnosed comprises: providing the indication in response to the metric of uncertainty being greater than a predetermined threshold (Bernieri, III.A. “Neural” System Identification and Fault Detection, ‘A fault analyzer detects the signal corresponding to the difference between system and network outputs exceeding a suitable threshold’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Gal + Nikovski and Bernieri before him or her, to modify the model uncertainty calculation process of Gal + Nikovski to include threshold as shown in Bernieri.   
The motivation for doing so would have been for system identification and fault diagnosis (Bernieri, Abstract). 

Claims 11, 14, 17-18, 20 are substantially similar to claims 2-3, 5-6, 8. The arguments as given above for claims 2-3, 5-6, 8 are applied, mutatis mutandis, to claims 11, 14, 17-18, 20, therefore the rejection of claims 2-3, 5-6, 8 are applied accordingly.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al., “Dropout as a Bayesian Approximation: Representing Model Uncertainty in Deep Learning”, Proceedings of the 33rd International Conference on Machine Learning, New York, NY, USA 2016 [hereafter Gal] in view of Nikovski, et al., US-PGPUB NO.20160246277A1 [hereafter Nikovski] and Jain et al., US-PATENT NO.10162850B1 [hereafter Jain].

With regards to claim 12, Gal + Nikovski teaches 
“The method of claim 10, wherein the metric of uncertainty comprises a metric of data uncertainty at least indicating an impact of a quality of the data to be diagnosed on performance of the analysis engine (Gal, Figure 4, 5.2. Model Uncertainty in Classification Tasks, ‘We evaluated the trained model on a continuously rotated image of digit 1 (shown on the X axis of fig.4) … Model uncertainty in such cases can be quantified by looking at the entropy or variation ratios of model prediction’,

    PNG
    media_image4.png
    389
    917
    media_image4.png
    Greyscale

)”.
Gal + Nikovski does not explicitly detail “and wherein updating at least one of the analysis engine and the data to be diagnosed based on the metric of uncertainty comprises: in response to the metric of data uncertainty being greater than a predetermined 20threshold, discarding the data to be diagnosed”.
However Bernieri teaches “and wherein updating at least one of the analysis engine and the data to be diagnosed based on the metric of uncertainty comprises: in response to the metric of data uncertainty being greater than a predetermined 20threshold, discarding the data to be diagnosed (Jain, C8L50-52 “an evaluator may be arranged to accept the higher scoring category assignment and discard or ignore the lower scoring category assignment’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Gal + Nikovski and Jain before him or her, to modify the model uncertainty calculation process of Gal + Nikovski to discard data as shown in Jain.   
The motivation for doing so would have been for removing inconsistency (Jain, Abstract). 

With regards to claim 13, Gal + Nikovski teaches 
“The method of claim 10, wherein the metric of uncertainty comprises a metric of distribution uncertainty at least indicating an impact of a matching degree between a distribution of the prediction data and a distribution of the training data on performance of the 25analysis engine (Gal, Figure 4, 

    PNG
    media_image11.png
    329
    774
    media_image11.png
    Greyscale

6. Conclusion and Future Research, ‘a regularization technique corresponding to an approximate variational distribution which results in uncertainty estimate’)”. 
Gal + Nikovski does not explicitly detail “and wherein updating at least one of the analysis engine and the data to be diagnosed based on the metric of uncertainty comprises: in response to the metric of distribution uncertainty being greater than a predetermined threshold, retraining the analysis engine with the prediction data”.
However Bernieri teaches “and wherein updating at least one of the analysis engine and the data to be diagnosed based on the metric of uncertainty comprises: in response to the metric of distribution uncertainty being greater than a predetermined threshold, retraining the analysis engine with the prediction data (Jain, C4L41-53, “a machine learning (ML) engine may retrain a portion of the one or more ML models based on the updated content of the one or more clauses associated with the inconsistent evaluation … the retrained portion of the one or more ML models associate one or more decreased confidence scores with the one or more clauses associated with the one or more inconsistent evaluation’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Gal + Nikovski and Jain before him or her, to modify the model uncertainty calculation process of Gal + Nikovski to include retraining as shown in Jain.   
The motivation for doing so would have been for removing inconsistency (Jain, Abstract). 

The combined teaching described above will be referred as Gal + Nikovski + Jain hereafter.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gal et al., “Dropout as a Bayesian Approximation: Representing Model Uncertainty in Deep Learning”, Proceedings of the 33rd International Conference on Machine Learning, New York, NY, USA 2016 [hereafter Gal] in view of Nikovski, et al., US-PGPUB NO.20160246277A1 [hereafter Nikovski], and Bernieri et al., “A Neural Network Approach for Identification and Fault Diagnosis on Dynamic Systems”, IEEE Transactions on Instrumentation and Measurement, Vol.,43, No.6, December 1994 [hereafter Bernieri] and Jain et al., US-PATENT NO.10162850B1 [hereafter Jain].

With regards to claim 15, Gal + Nikovski teaches 
“The method of claim 14”
Gal + Nikovski does not explicitly detail “wherein updating at least one of the analysis engine and 10the data to be diagnosed based on the metric of uncertainty comprises: in response to the metric of feature uncertainty being greater than a predetermined threshold, performing at least one of the following: adding more data items into the input of the analysis engine; modifying an attribute of a data item corresponding to a feature; or 15discarding the at least one data item”.
However Bernieri teaches “wherein updating at least one of the analysis engine and 10the data to be diagnosed based on the metric of uncertainty comprises: in response to the metric of feature uncertainty being greater than a predetermined threshold, performing at least one of the following: adding more data items into the input of the analysis engine; modifying an attribute of a data item corresponding to a feature; or 15discarding the at least one data item (Jain, C8L50-52 “an evaluator may be arranged to accept the higher scoring category assignment and discard or ignore the lower scoring category assignment’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Gal + Nikovski and Jain before him or her, to modify the model uncertainty calculation process of Gal + Nikovski to discard data as shown in Jain.   
The motivation for doing so would have been for removing inconsistency (Jain, Abstract). 


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128